Title: To George Washington from William Gordon, 27 June 1781
From: Gordon, William
To: Washington, George


                        
                            My Dear Sir
                            Jamaica Plain June 27 1781
                        
                        In the midst of important business the following anecdote will probably give you some pleasure, with a little
                            pain for the disappointment you have met with in missing the Saddle. A gentleman who served his time with one of my people
                            when I was at London, J. Harvey Pierce, a physician, writes me from Nantz last Feby 12. where He is in his way to America
                            from an attachment to our cause—"I dined with Mr W. Toulmin a few days before I left London. There were
                            his two brothers, the attorney & surgeon Dr Cogan, the Rev. Mr Sowden & 2 of his pupils Nephews of the
                            Duke of Portland—on telling them my determination of soon sailing for America, they expresst much satisfaction &
                            highly applauded my resolution, & the more so as they were all fully convinced that the cause of liberty only
                            could entice me to take such a step. The Drs Price & Walker (of Nottingham) who were made
                            acquainted with my intention justified it; particularly Dr Walker who with his three brothers & son in law will
                            certainly leave England as soon as there is peace. One of the Walkers who is a spring sadler sent with me a very elegant
                            spring saddle for his Excellency Genl Washington—but it was unfortunately stopt with my baggage & detained in
                            England." However from what I learn by the person who brought me the letter & was Dr Pierce’s companion to France,
                            I am in hopes that your Excellency has not lost the saddle, but will recover it after a while. You will be pleased at
                            knowing also that the Mr Walker who meant it for you, is the kings Saddler.
                        I congratulate You upon the successes that have attended on Genl Green, tho’ he has been obliged to fight
                            hard for them. Cornwallis I trust will find that the Marquis, after a while, is as good a match for his Lordship,
                            & that tho’ he may change his ground & his operations it is only for the worse. From the measures that are
                            taken I infer that your Excellency has some grand expedition in view. May  concerned in seconding
                            & supporting you, be far from disappointing your wishes: & 
                            crown your plans with success! Former general courts have conducted so miserably, & the 
                                 made up so of old materials that I am not without my fears, that
                            military matters continue  very fluctuating state. Had we acted wisely & with spirit our
                            quota of troops might have been recruited early & at half the expence to the persons concerned. I am tired with
                            observing how miserably public affairs are conducted, & the general good is sacrificed to private interest. I have
                            been told, that Genl Lincoln (to whom my particular respects) being asked how the committee, of which
                            he was chairman, came to bring in such a report, smartly answered. "We have tried roguery long enough till it has almost
                            ruined us; & it is now time to try what honesty will do." Whatever time-serving cobling statesmen may pretend, I
                            am more & more convinced that honesty is the best policy.
                        I was at Newport & Providence the last week; & was much pleased with hearing how the French
                            troops were commended for their strict discipline, inoffensive deportment, & affable behaviour. I shall do them
                            the justice of transmitting an account of it to Europe; partly with a view of mortifying the
                            British royalists.
                        I do not expect, that the situation of affairs will soon allow your Excellency time for private indulgences;
                            & therefore it would be unreasonable in me to look for an answer: however the want of it will not hinder my
                            writing when I have any thing to communicate, either interesting or pleasing. Am not without hopes, that matters will take
                            such a turn in Europe, as to occasion by Britains desisting from the present contest, & as to terminate in an
                            honourable peace, before a twelve month is ended: not that we should relax in the least, even tho’ there was a very strong
                            probability of it. We have in a negligent presumptuous way left too much to Providence, instead of relying upon Providence
                            afar the utmost exertions. We have reason to adore the divine goodness, that we have not been punished more for our
                            neglects. Mrs Gordon joins in respects to Self & Lady. With the most hearty prayers for your safety &
                            success I remain Your Excellency’s sincere friend & most obedient servant 
                        
                            William Gordon
                        
                    